J-S15015-16

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: M.E.R., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: N.S.R., MOTHER                    No. 1342 EDA 2015


              Appeal from the Decree entered April 8, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                     at No(s): CP-51-AP-0000162-2015

IN THE INTEREST OF: E.E.R., JR., A           IN THE SUPERIOR COURT OF
MINOR                                              PENNSYLVANIA




APPEAL OF: N.S.R., MOTHER                    No. 1472 EDA 2015


              Appeal from the Decree entered April 8, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                     at No(s): CP-51-AP-0000161-2015

IN THE INTEREST OF: M.E.R., A MINOR          IN THE SUPERIOR COURT OF
                                                   PENNSYLVANIA




APPEAL OF: N.S.R., MOTHER                    No. 1342 EDA 2015


               Appeal from the Order entered April 8, 2015,
    in the Court of Common Pleas of Philadelphia County, Family Court,
                     at No(s): CP-51-DP-0001976-2013
J-S15015-16


IN THE INTEREST OF: E.E.R., J.R., A              IN THE SUPERIOR COURT OF
MINOR                                                  PENNSYLVANIA




APPEAL OF: N.S.R., MOTHER                       No. 1472 EDA 2015


                 Appeal from the Order entered April 8, 2015,
      in the Court of Common Pleas of Philadelphia County, Family Court,
                       at No(s): CP-51-DP-0001891-2013

BEFORE: BENDER, P.J.E, OLSON, and PLATT, * JJ.

MEMORANDUM BY BENDER, P.J.E.:                        FILED MARCH 04, 2016

        N.S.R. (“Mother”) appeals from the decrees entered April 8, 2015,

which involuntarily terminated her parental rights to her minor sons, M.E.R.,

born in June of 2006, and E.E.R., Jr., born in January of 2011 (collectively,

“the Children”).    Mother also appeals from the orders entered that same

day, which changed the Children’s permanency goals to adoption. 1,   2
                                                                           After

careful review, we affirm.




*
    Retired Senior Judge assigned to the Superior Court.
1
  The trial court entered a separate decree which terminated the parental
rights of E.E.R., Jr.’s, unknown father. During the termination hearing, the
father of M.E.R. was identified as a man named A.C. N.T., 4/8/2015, at 6,
19. At the conclusion of the termination hearing, the court indicated that it
would terminate A.C.’s parental rights to M.E.R. Id. at 50. The trial court
docket also indicates that the court entered a decree terminating A.C.’s
parental rights. However, the certified record does not contain a decree
terminating A.C.’s rights, but instead contains a decree terminating the
rights of M.E.R.’s “unknown father.” Neither A.C., nor any unknown father,
is a party to the instant appeal.



                                      -2-
J-S15015-16


      The Children were removed from Mother’s care in September of 2013,

due to Mother’s medical neglect of E.E.R., Jr., and her lack of appropriate

housing. N.T., 4/8/2015, at 8. Mother also was experiencing mental health

and drug and alcohol issues.    Id.   According to the dependency petitions

filed by the Philadelphia Department of Human Services (“DHS”), Mother

repeatedly failed to bring E.E.R., Jr., to his medical appointments, and failed

to bring E.E.R., Jr., to the emergency room when directed to do so by

medical personnel.3    Dependency Petition for E.E.R., Jr. (Statement of

Facts), 9/19/2013, at ¶¶ d-e. There also was “a lot of traffic coming in and

out” of Mother’s home, and the home was infested with roaches and flies.

Dependency Petition for M.E.R. (Statement of Facts), 10/3/2013, at ¶ d.

E.E.R., Jr., was adjudicated dependent on September 25, 2013, and M.E.R.

was adjudicated dependent on October 10, 2013.

      On March 24, 2015, DHS filed petitions to terminate Mother’s parental

rights to the Children involuntarily. DHS also filed petitions to change the

Children’s permanency goals to adoption.      A termination and goal change

hearing was held on April 8, 2015.     Following the hearing, the trial court

entered its decrees terminating Mother’s parental rights, as well as its orders


2
  We note that the certified record in this case was originally due on June 8,
2015. However, this Court did not receive the record from the trial court
until well past the due date, on October 1, 2015. As a result, the briefing
schedule in this matter was delayed by nearly four months.
3
  E.E.R., Jr., suffers from gastrointestinal issues, and receives nightly
feedings using an “NG” tube. N.T., 4/8/2015, at 14, 18.


                                      -3-
J-S15015-16


changing the Children’s permanency goals.      Mother timely filed notices of

appeal on May 7, 2015, along with concise statements of errors complained

of on appeal.4

      Mother now raises the following claim for our review.        “Did [DHS]

sustain its burden that Mother’s parental rights should be terminated?”

Mother’s brief at 5.5

      We consider Mother’s claim mindful of our well-settled standard of

review.

      The standard of review in termination of parental rights cases
      requires appellate courts to accept the findings of fact and
      credibility determinations of the trial court if they are supported
      by the record. If the factual findings are supported, appellate
      courts review to determine if the trial court made an error of law
      or abused its discretion. A decision may be reversed for an

4
   Mother filed one notice of appeal and concise statement of errors
complained of on appeal per child, each of which included the docket
numbers for both the termination and change of goal matters. We note that
it was improper for Mother to file a single notice of appeal as to each child,
rather than filing a notice of appeal as to each termination decree and goal
change order. See Pa.R.A.P. 341, Note (“Where, however, one or more
orders resolves issues arising on more than one docket or relating to more
than one judgment, separate notices of appeal must be filed.”). However,
we decline to quash Mother’s appeal, as we discern no prejudice stemming
from her procedural misstep.
5
  While Mother purports to appeal from the orders changing the Children’s
permanency goals to adoption, her brief on appeal contains no substantive
discussion of this issue. Accordingly, Mother has failed to preserve any
challenge to the goal change orders for our review, and we address only the
decrees terminating Mother’s parental rights. See In re W.H., 25 A.3d 330,
339 n.3 (Pa. Super. 2011), appeal denied, 24 A.3d 364 (Pa. 2011) (quoting
In re A.C., 991 A.2d 884, 897 (Pa. Super. 2010)) (“‘[W]here an appellate
brief fails to provide any discussion of a claim with citation to relevant
authority or fails to develop the issue in any other meaningful fashion
capable of review, that claim is waived.”’).


                                     -4-
J-S15015-16


      abuse of discretion only upon demonstration of manifest
      unreasonableness, partiality, prejudice, bias, or ill-will. The trial
      court’s decision, however, should not be reversed merely
      because the record would support a different result. We have
      previously emphasized our deference to trial courts that often
      have first-hand observations of the parties spanning multiple
      hearings.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (citations and quotation marks

omitted).

      Termination of parental rights is governed by Section 2511 of the

Adoption Act, 23 Pa.C.S. §§ 2101-2938, which requires a bifurcated

analysis.

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing
      evidence that the parent’s conduct satisfies the statutory
      grounds for termination delineated in Section 2511(a). Only if
      the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      In this case, the trial court terminated Mother’s parental rights

pursuant to Sections 2511(a)(1), (2), (5), (8), and (b). We need only agree

with the trial court as to any one subsection of Section 2511(a), as well as

Section 2511(b), in order to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc), appeal denied, 863 A.2d 1141 (Pa. 2004). Here,



                                      -5-
J-S15015-16


we analyze the court’s decision to terminate under Sections 2511(a)(2) and

(b), which provide as follows.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:
                                  ***

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                      ***

      (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall not
      consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(2), (b).

      We first address whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.A. §
      2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.



                                     -6-
J-S15015-16



In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted).   “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct.          To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002) (citations omitted).

      Instantly, the trial court found that Mother has demonstrated a

repeated and continued incapacity and refusal to parent the Children, and

that Mother will not be able to resolve this incapacity and refusal in the near

future.   Trial Court Opinion, 9/29/2015, at 10-11.    The court emphasized

Mother’s failure to comply with her Family Service Plan (FSP) objectives,

including Mother’s failure to visit with the Children. Id. Mother argues that

she is addressing her housing, mental health, and drug and alcohol

problems, and that these problems will be resolved “within the foreseeable

future.” Mother’s brief at 10.

      After a thorough review of the record in this matter, we conclude that

the trial court did not abuse its discretion by involuntarily terminating

Mother’s parental rights to the Children.    During the termination hearing,

DHS presented the testimony of Bethany Christian Services caseworker,

Rachael Lee.    Ms. Lee testified that she was assigned to this matter in

November of 2013, and that she remained the Children’s caseworker until

December 30, 2014. N.T., 4/8/2015, at 7-8. At that time, Ms. Lee became


                                     -7-
J-S15015-16


the supervisor monitoring the case. Id. at 8. On February 26, 2015, the

matter was transferred to a Community Umbrella Agency. Id.

        Ms. Lee explained that an Individual Service Plan was prepared for

Mother, and that Mother’s objectives were to “visit with the [C]hildren once

a week, attend all of [E.E.R., Jr.’s,]” medical appointments, drug and

alcohol, mental health, housing, and parenting classes. Id. at 9. Ms. Lee

testified that Mother participated in only eleven of seventy-six visits with the

Children between November of 2013 and December of 2014. Id. at 10-12.

Mother did not attend any visits with the Children between December of

2014 and March of 2015. Id. at 13. Mother has not received the medical

training necessary to care for E.E.R., Jr. Id. at 18.

        Ms. Lee further testified that, to her knowledge, Mother has not

participated consistently in drug and alcohol programs, nor has she

participated in a mental health program or completed a parenting capacity

evaluation. Id. at 9-10, 17-18. Mother did not consistently participate in

drug screens, and she tested positive for “Benzos and Opiates” in August of

2014.     Id.   Ms. Lee noted that Mother also appeared to be under the

influence during a recent court hearing, and she refused to take a drug test.

Id. at 18.      Mother did attend an inpatient drug treatment program in

January of 2015.     Id. at 22.   Ms. Lee stated that Mother suffers from a

cognitive impairment, and that Mother’s behavioral health consultant reports




                                     -8-
J-S15015-16


that she has failed to make contact. Id. at 20-21, 25. Mother continues to

lack appropriate housing. Id. at 17.

      The trial court also heard the testimony of DHS social worker, Cecilia

Nesbit. The testimony of Ms. Nesbit largely mirrored that of Ms. Lee. Ms.

Nesbit testified that DHS prepared a series of FSP objectives for Mother,

which were “to attend parenting classes, to locate civil housing, to be

involved with D&A and mental health treatment, to maintain contact with the

[C]hildren though visitation, to complete at least five job applications, [and]

to sign consent for medical concerns….”     Id. at 30.   Ms. Nesbit confirmed

that Mother continued to lack an appropriate residence at the time this case

was transferred to the Community Umbrella Agency. Id. at 32. Ms. Nesbit

attempted to assist Mother with housing, but Mother claimed that “she didn’t

need any help with housing because she was on Section 8 and that she was

waiting to get back on Section 8 and that she was going to call them.” Id.

at 34, 38-39. Mother also had not completed parenting courses, and she did

not provide documentation indicating that she was employed, or that she

was involved in mental health or drug and alcohol treatment.        Id. at 32.

With respect to Mother’s cognitive impairment, Ms. Nesbit noted that she

spoke with Mother’s mental health case manager, and that the case

manager reported that “sometimes [Mother] was available and sometimes

she wasn’t.”   Id. at 42-43.    Mother never followed through with a drug

screening assessment, or with drug screens. Id. at 32-33.



                                     -9-
J-S15015-16


      Finally, DHS presented the testimony of Bethany Christian Services

caseworker, Ann Schlonecker. Ms. Schlonecker explained that she was the

caseworker assigned to this matter from approximately December of 2014

until February of 2015.   Id. at 43.   During this time, Mother did not visit

with the Children. Id. at 44. However, Mother did make several phone calls

to Ms. Schlonecker. Id. During one of these phone calls, Mother reported

that she was participating in drug and alcohol treatment. Id.

      Accordingly, the record supports the conclusion of the trial court that

Mother has demonstrated a repeated and continued incapacity and refusal to

provide the Children with essential parental care, control, or subsistence.

Moreover, Mother cannot, or will not, remedy her parental incapacity. Since

the Children were placed in foster care in September of 2013, Mother has

done almost nothing to make herself capable of caring for the Children.

Most notably, Mother attended only eleven of seventy-six visits with the

Children between November of 2013 and December of 2014, and she did not

attend any visits between December of 2014 and March of 2015.          Mother

continues to lack an appropriate residence, and she tested positive for illegal

drugs as recently as August of 2014. It was proper for the court to conclude

that the Children should no longer be denied permanency. See M.E.P., 825
A.2d at 1276 (“A child's life simply cannot be put on hold in the hope that

the parent will summon the ability to handle the responsibilities of

parenting.”) (citations omitted).



                                    - 10 -
J-S15015-16


      We next consider whether the trial court abused its discretion by

terminating Mother’s parental rights pursuant to Section 2511(b).6 We have

discussed our analysis under Section 2511(b) as follows.

      Section 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and
      emotional needs and welfare of the child. As this Court has
      explained, Section 2511(b) does not explicitly require a bonding
      analysis and the term ‘bond’ is not defined in the Adoption Act.
      Case law, however, provides that analysis of the emotional bond,
      if any, between parent and child is a factor to be considered as
      part of our analysis. While a parent’s emotional bond with his or
      her child is a major aspect of the subsection 2511(b) best-
      interest analysis, it is nonetheless only one of many factors to be
      considered by the court when determining what is in the best
      interest of the child.

            [I]n addition to a bond examination, the trial court
            can equally emphasize the safety needs of the child,
            and should also consider the intangibles, such as the
            love, comfort, security, and stability the child might
            have with the foster parent. Additionally, this Court
            stated that the trial court should consider the
            importance of continuity of relationships and whether
            any existing parent-child bond can be severed
            without detrimental effects on the child.

In re Adoption of C.D.R., 111 A.3d 1212, 1219 (Pa. Super. 2015) (quoting

In re N.A.M., 33 A.3d 95, 103 (Pa. Super. 2011)) (quotation marks and

citations omitted).

      Here, the trial court concluded that terminating Mother’s parental

rights would be in the best interests of the Children.     Trial Court Opinion,


6
 While Mother does not discuss Section 2511(b) in the argument section of
her brief, we will nonetheless consider this issue. See In re C.L.G., 956
A.2d 999, 1010 (Pa. Super. 2008) (en banc) (considering Section 2511(b)
despite the appellant’s failure to challenge the trial court’s analysis).



                                    - 11 -
J-S15015-16


9/29/2015, at 13.      The court found that the Children do not have a

parent/child bond with Mother, and that termination would not cause the

Children to suffer irreparable harm.     Id.   The court also noted that the

Children’s pre-adoptive foster parents have begun to establish a bond with

the Children. Id.

      We again discern no abuse of discretion. Ms. Lee testified that Mother

and the Children were excited to see each other during their visits.    N.T.,

4/8/2015, at 11. Ms. Lee also noted that M.E.R. would sometimes ask her

“[w]here’s my mom?” when she would visit the Children at their foster

home.   Id. at 12.    However, Ms. Lee did not believe that either of the

Children would be harmed if Mother’s parental rights were terminated. Id.

at 13-15.   Ms. Lee explained that E.E.R., Jr., did not initially appear to

recognize Mother during her most recent visit, that he does not ask about

Mother or display distress when visits end, and that he refers to his current

foster mother as “mom.” Id. at 14. With respect to M.E.R., Ms. Lee stated,

“He appears content in his foster home. He may ask about her, but he’s not

emotionally distressed when she’s not there.”         Id. at 15.    Ms. Lee

anticipated that the Children would be transferred to a pre-adoptive foster

home once the foster parents are able to complete the medical training

necessary to care for E.E.R., Jr. Id. at 16.

      Ms. Schlonecker testified that the Children currently are visiting with

their pre-adoptive foster parents about every other week. Id. at 47. Ms.



                                    - 12 -
J-S15015-16


Schlonecker explained that she has observed two of these visits, and that

they “went really well.” Id. at 46. The foster parents “immediately sought

to engage the boys, asking them questions, trying to get to know them, to …

find out what they were interested in. They were definitely very involved.”

Id. The Children appear to enjoy the visits. Id.

      Thus, the record supports the conclusion of the trial court that

terminating Mother’s parental rights would best serve the needs and welfare

of the Children. The Children have seen Mother only eleven times between

November of 2013 and March of 2015, and it is highly unlikely that they

maintain any significant parent/child bond with her.         Mother’s lengthy

absence from the Children’s lives does not appear to have caused them any

emotional distress, and the Children will not suffer irreparable harm if

Mother’s parental rights are terminated.     Further, the Children are visiting

with pre-adoptive foster parents, and the visits are going well.

      Accordingly, because we conclude that the trial court did not abuse its

discretion by involuntarily terminating Mother’s parental rights to the

Children, we affirm the decrees of the trial court pursuant to 23 Pa.C.S. §

2511(a)(2) and (b). In addition, we conclude that Mother has waived any

challenge to the orders changing the Children’s permanency goals to

adoption.

      Decrees affirmed. Orders affirmed.




                                    - 13 -
J-S15015-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 3/4/2016




                          - 14 -